Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus Claims 1 – 17 and 20) in the reply filed on 11 March 2022 is acknowledged.

Drawings
The drawings are objected to because:
Figures 5 – 7: element 118 seems to be a mislabel
Figure 7: element 122 seems to be a mislabel
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0023] – “dispensing gate 40” should be “dispensing gate 42”
[0025] – “fed tube 40” should be “feed tube 40”
[0028] – “middle segment 118” is mislabeled with “118”
Appropriate correction is required. Due to the plethora of errors like this in the specification, the applicant’s representative is asked to review the specification again for such informalities.

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 8 – “of the slide plate the enters a gap” should read “of the slide plate that enters a gap”
Claim 11 last line – “connected to slide plate” should read “connected to the slide plate”
Claim 16 last line – “connected to slide plate” should read “connected to the slide plate”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being indefinite because it is not clear what is being referred to by “the bottom plate”.
Claim 1 recites the limitation "the bottom plate" in third line from the bottom.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 11 depend on Claim 1 and are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 8 – 10, and 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raz (U.S. Patent Publication No. 2012/0067927(A1) hereinafter Raz).

Regarding Claim 1, Raz teaches a slide gate assembly (figure 1: slide valve assembly 10), comprising: a mounting plate with a through opening and an upper surface (figure 2: lower panel 16); a top plate with a through opening and lower surface (figure 2: upper panel 14), wherein the through opening of the top plate aligns with the through opening of the mounting plate (figure 1: panels 14 and 16’s through holes align); and a slide plate mounted between the lower surface of the top plate and the upper surface of the mounting plate (figure 2: movable valve panel 18), wherein the slide plate is slidable between a closed position and an open position, wherein, in the closed position the slide plate blocks material passage from the opening of the top plate to the opening of the bottom plate, wherein, in the open position, the slide plate permits material passage from the opening of the top plate to the opening of the bottom plate ([0014]’s last sentence).  

Regarding Claim 2, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 1, wherein the top plate is secured to the bottom plate by a plurality of manually releasable fastener assemblies (figure 2: support rails 20a and 20b) that can be released without use of tools (figure 2: the upper and lower panels 14 and 16 are assembled together by support rails 20a and 20b [including apertures 82, 84 on the rails and L-shaped projections 26 on the panels] which are manually releasable without the use of tools).  

Regarding Claim 3, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 2, wherein the top plate includes a plurality of peripheral first slots (figures 2 & 7: the recesses of the L-shaped projections 26 of upper panel 14 read on slots), the bottom plate includes a plurality of peripheral second slots aligned with the plurality of peripheral first slots (figures 2 & 7: the recesses of the L-shaped projections 26 of lower panel 16 read on slots), and each fastener assembly (figure 2: support rails 20a and 20b) is engaged through a respective slot pair defined by one of the peripheral first slots and one of the peripheral second slots (figure 2: the apertures 82, 84 of support rails 20a and 20b engage the pair of slots of the upper and lower panels).  

Regarding Claim 8, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 1, further comprising: a scraper extending down from the top plate and into contact with an upper surface of the slide plate (figures 2 & 10 & 19: dust seal 23), wherein the scraper is positioned alongside the opening of the top plate such that, as the slide plate moves from the open position to the closed position, residual material on the upper surface of the slide plate that enters a gap between the top plate and the mounting plate is scraped off of the upper surface of the slide plate and onto the upper surface of the mounting plate (figures 2 & 10 & 19: dust seal 23 & [0054]).  

Regarding Claim 9, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 8, wherein upon movement of the slide plate from the open position to the closed position, material on the upper surface of the mounting plate is pushed by an edge of the slide plate back toward the opening in the mounting plate (intended use: the preceding claim language is a function of how one uses the slide plate and mounting plate and is therefore considered intended use; additionally movable valve panel 18 has a proximal edge that is structurally capable of performing this function [see figures 2 & 10]).  

Regarding Claim 10, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 8, wherein the scraper is formed by a lower projection of a seal bar (figures 2 & 10 & 19: dust seal 23’s wiping portion 92 reads on lower projection) that is connected to the top of the top plate (figures 10 & 19: mounting portion 90 of seal 23 is connected to the top of upper panel 14 via channel 94, as that channel is in the top portion of upper panel 14), and the top plate includes a slot opening through which the projection extends (figure 10: correspondingly shaped channel 94 and its opening along bottom surface of upper panel 14 reads on slot opening).  

Regarding Claim 20, Raz teaches a slide gate assembly (figure 1: slide valve assembly 10), comprising: a mounting plate with a through opening and an upper surface (figure 2: lower panel 16); a slide plate positioned on the upper surface of the mounting plate and movable between a closed position that blocks material passage to the through opening and an open position that permits material passage to the through opening (figure 2: movable valve panel 18 & [0014]’s last sentence); a scraper bar having a lower surface in contact with an upper surface of the slide plate, wherein the scraper is positioned alongside the opening of the top plate such that, as the slide plate moves from the open position to the closed position, residual material on the upper surface of the slide plate is scraped off of the upper surface of the slide plate and onto the upper surface of the mounting plate (figures 2 & 10 & 19: dust seal 23 & [0054] & the seal 23 does this scraping function in the same manner as the instant case figure 11).

Claims 12 – 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadeson et al. (U.S. Patent Publication No. 2014/0326086(A1) hereinafter Wadeson).

Regarding Claim 12, Wadeson teaches a slide gate assembly (figure 4a: slide plate batching valve 3), comprising: a mounting plate with a through opening and an upper surface (figure 4a: discharge plate 29 read together with bottom bearing plate 27); a slide plate (figure 4a: slide plate 32) positioned on the upper surface of the mounting plate and movable between a closed position that blocks material passage to the through opening and an open position that permits material passage to the through opening ([0038]); a stationary framing seal mounted at the upper surface of the mounting plate, wherein the framing seal defines a slide window (figure 4a: spacer plate 28 reads on framing seal and its hollow portion reads on slide window), and the slide plate is mounted within the slide window for movement along the slide window (figure 4a: slide plate 32 moves within the hollow space of spacer plate 28).  

Regarding Claim 13, Wadeson teaches a slide gate assembly (figure 4a: slide plate batching valve 3) of claim 12, wherein a first end of the slide plate is arcuate in shape and a first end of the slide window has a corresponding mating arcuate shape (figure 4a: slide plate 32 and spacer plate 28’s proximal ends are arcuate in shape).  

Regarding Claim 14, Wadeson teaches a slide gate assembly (figure 4a: slide plate batching valve 3) of claim 13, wherein the arcuate shape of the slide window follows an arcuate curvature of a portion of the through opening (figure 4a: spacer plate 28’s arc curve matches that of one end of discharge hole 30).  

Regarding Claim 17, Wadeson teaches a slide gate assembly (figure 4a: slide plate batching valve 3) of claim 16, wherein the drive bar includes a main portion that runs below the stationary framing seal (see annotated image of figure 4a below: the circled portion includes a stem part that leads to a clasping part with an upper and lower hand; the lower hand of the clasping part [not shown] reads on main portion that runs below the spacer plate [i.e. framing seal] and “main” of main portion is considered a relative term), and another portion that extends up into the slide window and engages the slide plate (see annotated image of figure 4a below: the circled portion includes a stem part that leads to a clasping part with an upper and lower hand; the upper hand of the clasping part reads on another portion that engages the slide plate and it reaches past the support cross beam to be in the hollow space of spacer plate 28 [i.e. slide window] when the slide plate is in a closed position).  

    PNG
    media_image1.png
    691
    1007
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raz (U.S. Patent Publication No. 2012/0067927(A1) hereinafter Raz) in view of Wadeson et al. (U.S. Patent Publication No. 2014/0326086(A1) hereinafter Wadeson).

Regarding Claim 4, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 1.
Raz is silent on a framing seal is mounted between the lower surface of the top plate and the upper surface of the mounting plate, wherein the framing seal defines a slide window, and the slide plate is mounted within the slide window for movement along the slide window.  
Wadeson teaches a framing seal is mounted between the lower surface of the top plate and the upper surface of the mounting plate (figure 4a: spacer plate 28 reads on framing seal), wherein the framing seal defines a slide window (figure 4a: spacer plate 28‘s hollow portion reads on slide window), and the slide plate is mounted within the slide window for movement along the slide window (figure 4a: slide plate 32 moves within spacer plate 28).  
Raz and Wadeson are analogous in the field of slide gate assemblies for apparatuses for particulate material processing. It would have been obvious to one skilled in the art before the effective filing date to modify the movable valve panel of Raz with the spacer plate and slide plate of Wadeson in order to form a better seal around the slide plate and material through holes.

Regarding Claim 5, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 4.
Modified Raz is silent on a thickness of the framing seal is greater than a thickness of the slide plate.  
Absent any unexpected results, it would have been an obvious matter of design choice to increase the thickness of spacer plate to be thicker than the slide plate of Raz in view of Wadeson in order to allow even easier travel of the slide plate and a better seal for the spacer plate, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 6, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 4, wherein Wadeson further teaches a first end of the slide plate is arcuate in shape and a first end of the slide window has a corresponding mating arcuate shape (figure 4a: slide plate 32 and spacer plate 28’s proximal ends are arcuate in shape).  

Regarding Claim 7, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 6, wherein Wadeson further teaches the arcuate shape of the slide window (figure 4a: spacer plate 28’s hollow space’s arcuate end) follows an arcuate curvature of a portion of the opening of the mounting plate (figure 4a: discharge hole 30 has an arcuate shape).  

Regarding Claim 11, Raz teaches the slide gate assembly (figure 1: slide valve assembly 10) of claim 1.
Raz is silent on a drive arrangement for the slide plate is formed by a pair of spaced apart linear actuators that are connected to ends of a drive bar, and the drive bar is connected to slide plate.  
Wadeson teaches a drive arrangement for the slide plate is formed by a linear actuator (figure 4a: compressed air cylinder 36) that is connected to a drive bar, and the drive bar is connected to slide plate (figure 4a: support cross beam 35 reads on drive bar and it is connected to slide plate 32). 
It would have been obvious to one skilled in the art before the effective filing date to modify the slide valve’s manual motive force of Raz with the pneumatic motive force and support cross beam [i.e. drive bar] of Wadeson in order to ease manual labor of the work process. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the linear actuator by duplicating it in order to give extra drive force to the slide plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the linear actuators by placing them on the ends of the drive bar and not the center in order to evenly distribute the extra drive force, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wadeson et al. (U.S. Patent Publication No. 2014/0326086(A1) hereinafter Wadeson).

Regarding Claim 15, Wadeson teaches a slide gate assembly (figure 4a: slide plate batching valve 3) of claim 12.
Wadeson is silent on a thickness of the framing seal is greater than a thickness of the slide plate.
Absent any unexpected results, it would have been an obvious matter of design choice to increase the thickness of spacer plate to be thicker than the slide plate to allow even easier travel of the slide plate and a better seal for the spacer plate, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 16, Wadeson teaches a slide gate assembly (figure 4a: slide plate batching valve 3) of claim 12, wherein a drive arrangement for the slide plate is formed by a linear actuator (figure 4a: compressed air cylinder 36) that is connected to a drive bar, and the drive bar is connected to slide plate (figure 4a: support cross beam 35 reads on drive bar and it is connected to slide plate 32).  
Wadeson is silent on a pair of spaced apart linear actuators that are connected to ends of a drive bar.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the linear actuator by duplicating it in order to give extra drive force to the slide plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the linear actuators by placing them on the ends of the drive bar and not the center in order to evenly distribute the extra drive force, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774